Citation Nr: 0214005	
Decision Date: 10/09/02    Archive Date: 10/17/02

DOCKET NO.  99-07 502	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1. Entitlement to service connection for a right leg 
disorder. 

2. Entitlement to service connection for a right leg disorder 
secondary to service-
connected left leg wound, muscle group XI.

3. Entitlement to an increased rating for left leg wound, 
muscle group XI, currently
evaluated as 10 percent disabling.   


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Tanya A. Smith, Associate Counsel

INTRODUCTION

The veteran had active service from May 1944 to February 
1946.

This matter is before the Board of Veterans' Appeals (BVA or 
Board) following a Board Remand of October 2000.  This matter 
was originally on appeal from a September 1998 rating 
decision of the Department of Veterans Affairs (VA), Regional 
Office (RO) in Los Angeles, California. 


REMAND

A preliminary review of the record discloses that the case 
must be returned to the
RO in order to ensure due process.  The Board notes that it 
received notice from the veteran in September 2002, that he 
wished to attend a hearing before a member of the Board at 
the Los Angeles Regional Office. 


Accordingly, the case is REMANDED to the RO for the following 
action:

The veteran should be scheduled for a 
hearing before a Member of the Board at 
the next available opportunity.

The purpose of this REMAND is to satisfy a hearing request, 
and the Board does not intimate any opinion as to the merits 
of the case, either favorable or unfavorable, at this time.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).




